Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 1/6/2022.
Claims 3, 10, 13, and 19 have been canceled.
Claim 1, 2, 4-9, 11, 12, 14-18, and 20-24 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
While Smith teaches source code snippet identification for retrieval from sources and a keyword search query, Guan teachesweaving snippets together with added gluing codes in between and ranking lists of snippets, Upadhyaya teaches user selection for inserting code snippet into source code displayed in a ranked order, Seshadri teaches storing ranked annotated code snippets with scores in repository, ultimately, the prior arts of record, taken alone or in combination, do not teach the combination of automatically extracting a slice from the user computer code indicating usage or usage attempt of external source code, the slice comprising a multiplicity of words; subject to a word from the multiplicity of words being combined of at least two words, splitting the word to the at least two words; assigning a word rank to at least one word from the multiplicity of words; issuing a query based on the user computer code and comprising at least some of the multiplicity of words and the at least two words, to a source and document database; receiving from the source and document database in response to the query, at least one source section related to usage of the external source code, wherein the at least one source section is retrieved in accordance with the word rank of the at least one word; and embedding computer instructions from the at least one source section into the user computer code, said embedding comprising adapting the computer instructions to the user computer code.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/INSUN KANG/Primary Examiner, Art Unit 2193